THOMAS, Justice,
specially concurring, with whom ROSE, Chief Justice, joins.
I agree with the holdings set forth in the opinion of the court with respect to the matter of the dance hall license and the availability of any review of the denial of the Walkers’ application for a retail liquor license. I am in accord with the disposition of the question with respect to review of the grant of the license to the Gustafsons, but I would justify that result in a slightly different way from that set forth in the majority opinion.
I do agree that the Wyoming Administrative Procedure Act, §§ 9-4-101, et seq., W.S.1977, is applicable to the granting of a retail liquor license. This court strongly suggested that view in Glenn v. Board of County Commissioners, Sheridan County, Wyo., 440 P.2d 1 (1968). Giving due recognition to the limitations upon review which are incorporated in § 12 — 4-104, W.S.1977, it would be my view that in the context of the right of protestants to a review of the granting of a retail liquor license that right would be justified by the provisions of § 9 — 4^113(a), W.S.1977. The standing of the Walkers to appeal the granting of the retail liquor license to the Gustafsons as protestants is not inhibited by their competing application for a license. Norris v. Grimsley, 41 Colo.App. 231, 585 P.2d 925 (1978).
I then would limit the scope of the review to those objections or issues which were presented at the hearing held pursuant to § 12-4-104, W.S.1977. Garcia v. Arizona State Liquor Board, 21 Ariz.App. 456, 520 P.2d 852 (1974); and Hicks v. Capra, 160 Colo. 248, 416 P.2d 362 (1966). As the opinion for the court correctly states, the Walkers at the hearing conducted under § 12 — 4— 104, W.S.1977, made no objection or protest to the application for a retail liquor license submitted by the Gustafsons. An examination of the factors listed in § 12-4-104(b), W.S.1977,1 demonstrates that an objection to the Gustafson application on those grounds probably would have been devastating to the Walkers’ application. Despite the conclusion that the Walkers’ failure to *778object or protest is understandable, the result is that the Walkers effectively waived all grounds which could be encompassed in a review of the grant of the license to the Gustafsons. In so doing they negated their standing to seek an appellate review.

. Section 12 — 4-104(b), W.S.1977, provides as follows:
“(b) Any license or permit authorized under this title shall not be issued, renewed or transferred until on or after the date set in the notice for hearing protests. If a renewal or transfer hearing, the hearing shall be held no later than thirty (30) days preceding the expiration date of the license or permit. A license or permit shall not be issued, renewed or transferred if the licensing authority finds from evidence presented at the hearing:
“(i) The welfare of the people residing in the vicinity of the proposed license or permit premises shall be adversely and seriously affected.
“(ii) The purpose of this title shall not be carried out by the issuance, renewal or transfer of the license or permit;
“(iii) The number, type and location of existing licenses or permits meets the needs of the vicinity under consideration;
“(iv) The desires of the residents of the county, city or town will not be met or satisfied by the issuance, renewal, or transfer of the license or permit; or
“(v) Any other reasonable restrictions or standards which may be imposed by the licensing authority shall not be carried out by the issuance, renewal or transfer of the license or permit.”